Mr. Justice Goddard
delivered the opinion of the court.
The first and principal ground of error relied on for reversal of the judgment of the district court in the court of appeals and also in this court, is that the judgment is void because that court was without jurisdiction to entertain the appeal from the county court. In our opinion this objection presents the controlling question in the case. Its solution depends upon the effect to be given to section 5 of chap. 22? General Laws, 1877, appearing as section 499, General Statutes, 1883, as amended in section 1, Session Laws, 1885, p. 158 (sec. 1085, Mills’ Ann. Stat.), which reads as follows:
“ Appeals may be taken to the district court of the same-county, from all final judgments and decrees of the county court, except judgments by confession, by any person aggrieved by any such final judgment, or decree; Provided, That no appeal shall be taken from a judgment by default, or of nonsuit; ” etc.
It is contended by counsel for defendants in error, and this *65view was adopted by the court of appeals, that this provision confers the right of appeal from a judgment of the county court, rendered in proceedings of this character; while counsel for plaintiffs in error insist that the appeals provided for thereby are from judgments rendered by the county court in civil actions. To ascertain the true meaning and intent of this provision it is necessary to construe it in connection with other provisions in the act of 1877, wherein it originally appears. By section 1 concurrent jurisdiction with the district court was conferred upon county courts “ in all civil actions, suits and proceedings whatsoever, where the debt, damage or claim, or the value of the property involved, shall not exceed $2,000.” By section 14 (sec. 1097, Mills’ Ann. Stat.) express provision is made for taking appeals to the district court from judgments and orders entered in probate proceedings. It is evident, therefore, that by the enactment of this section the legislature had not intended to provide, by section 5, for appeals in such proceedings, but that it had reference only to appeals from judgments which were rendered by the county court in the exercise of the jurisdiction conferred by section 1; that is, a “ civil action, suit or proceeding.” In Lusk v. Kershow, 17 Colo. 481, this court had these two sections under consideration; and in speaking of section 5 as amended in 1885, said:
“An examination of the act of 1885 shows conclusively that it relates exclusively to appeals from judgments of the county court, rendered in the exercise of its ordinary civil jurisdiction. We are therefore of the opinion that at the time this appeal was taken, as at present, two methods of taking an appeal, at least, were provided for by our statutes. One relating to and fixing the procedure in appeals in ordinary civil eases; the other, prescribing the manner of perfecting appeals from judgments and orders entered in probate proceedings.”
By section 8 of the Annexation act of 1898 original jurisdiction is conferred upon the county court to determine the regularity of the annexation proceedings. After providing *66for the filing of a report of such proceedings with the clerk of the county court, it enacts:
“ The court shall examine the report and hear any evidence that may be offered concerning the regularity- or irregularity of the proceedings, and if satisfied that the proceedings are regular, shall approve the report. From and after the approval of the same such town or city previously existing under general laws shall be dissolved, and the territory then included within the boundaries thereof shall thereby be and become annexed to and part of the city existing under special charter.”
While the county court is thus designated as the tribunal to hear any contest that may arise over the regularity of the proceedings, and its determination constitutes a final judgment that may be reviewed by this court, as held in Martin v. Simpkins, 20 Colo. 438, it does not follow from the doctrine of that case that a trial de novo may be had in the district court upon appeal from such judgment. As was said in that case:
“ The proceeding which the statute requires shall be instituted, carried on and consummated, as the means of dissolving one municipality and annexing the same to another, is unquestionably a special statutory proceeding, as distinguished from an ordinary action at law, or suit in equity.”
No appeal from such judgment is provided for in the act itself, and there is no constitutional right to an appeal from the county court to the district court. Such right exists only when the legislature has expressly, or by clear implication, declared in its favor. Callahan v. Jennings, 16 Colo. 471. Being, therefore, a special proceeding, it does not fall, as we have seen, within the class of cases over which appellate jurisdiction is conferred upon the district court by the act of 1885. We think, therefore, that the court of appeals erred in holding that the district court had jurisdiction to render the judgment complained of.
As this view is decisive of the case upon this review, we are precluded from noticing the other questions presented. The judgment of the court of appeals is reversed and the *67cause remanded, with direction to reverse the judgment of the district court, and direct a dismissal of the appeal.

Reversed and remanded.